 358307 NLRB No. 45DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1991 unless noted.2On April 29, the Regional Director consolidated Cases 20±CA±23666 and 20±CA±23889 for hearing.3The complaint in Case 20±CA±23666 alleged that two super-visors of the Respondent restrained and coerced employees in viola-
tion of Sec. 8(a)(1). The Respondent's August 21 letter refers to
only one of these supervisors.4As discussed infra, the Region denies receiving Sanchez' Sep-tember 20 letter. In evaluating the General Counsel's Motion for
Summary Judgment, however, we will consider the evidence in the
light most favorable to the Respondent and treat this letter as having
been timely submitted to the Region.5Sec. 102.20 of the Board's Rules and Regulations provides thatallegations in a complaint shall be deemed admitted if an answer is
not filed within 14 days from service of the complaint, unless good
cause is shown. Sec. 102.21 requires that the answer be filed with
the Region and served on the other parties.Acme Building Maintenance Co., Inc. and ServiceEmployees Union, Local 87, Service Employees
International Union, AFL±CIO. Cases 20±CA±23666 and 20±CA±23889April 29, 1992ORDER DENYING MOTION FOR SUMMARYJUDGMENT AND REMANDINGBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon charges filed by the Union, Service Employ-ees Union, Local 87, Service Employees International
Union, AFL±CIO, the General Counsel of the National
Labor Relations Board issued complaints on November
23, 1990, and April 29, 1991,1against Acme BuildingMaintenance Co., Inc., the Respondent, alleging that it
has violated Section 8(a)(1) and (3) of the National
Labor Relations Act.Copies of the charges and complaints were properlyserved on the Respondent. On August 21 and Sep-
tember 20, 1991, the Respondent sent the Region let-
ters in response to the complaints.On November 22, 1991, the General Counsel fileda Motion for Summary Judgment, with attached exhib-
its. On November 27, the Board issued an order trans-ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
After securing an extension of time from the Board,
the Respondent filed a response to the Notice to Show
Cause on December 19. On January 2, 1992, the Gen-
eral Counsel filed a brief opposing the Respondent's
response to the Notice to Show Cause.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.According to the Motion for Summary Judgmentand its attached exhibits, the November 23, 1990 com-
plaint in Case 20±CA±23666 was duly served on the
Respondent alleging that it unlawfully interrogated em-
ployees, created the impression of surveillance, threat-
ened employees with unspecified reprisals because of
their union activities, threatened employees with dis-
charge, discharged Jose Oscar Hernandez, and imposed
more onerous working conditions on employees in-
cluding Alejo Santiago and Genaro Gonzales. On May
1, the Respondent was served with a copy of the com-
plaint in Case 20±CA±23889 alleging that it imposed
more onerous working conditions on Alejo Santiago by
increasing his workload, and that it unlawfully threw
away union flyers.2On June 13, 1991, the Acting Regional Attorney forRegion 20 notified the Respondent that if an answer toeach complaint was not filed with the Region by June20, summary judgment would be sought. On June 24,
the Region again advised the Respondent that a Mo-
tion for Summary Judgment would be filed with the
Board. On August 16, the Regional Director for Re-
gion 20 wrote the Respondent that if an answer was
not received to each complaint by August 23, summary
judgment would be sought.On August 21, the Respondent's general manager,Richard H. Sanchez, wrote the Regional Director stat-
ing, inter alia, that he had met several times with the
Union in an effort to settle the Union's claims against
it. Sanchez additionally wrote that ``[a]t no time did
[the Respondent's supervisor]3interrogate, threaten, orotherwise show hostility towards employees who may
have been interested in joining Local 87.'' Finally,
Sanchez asked to meet with the Regional Director and
complaining parties to ascertain what the Respondent's
supervisor allegedly did.On September 20, General Manager Sanchez againwrote the Region stating, inter alia, that ``[w]e have
never terminated or increased the workload of any em-
ployee working for Acme based on union involve-
ment.''4Apparently attached to the September 20 letterwas a November 1990 report detailing the cir-
cumstances under which Jose Oscar Hernandez left the
Respondent.On September 26, the Region wrote the Respondent,detailing the requirements of Section 102.20 of the
Board's Rules and Regulations,5and stating that theRespondent's August 21 letter failed to adequately an-
swer the complaints. The Region advised the Respond-
ent that ``if your Answer to each Complaint, in accord-
ance with Section 102.20, is not received in this office
by October 3, 1991, a Motion for Summary Judgment
will be filed with the Board.'' The Region further in-
vited the Respondent to schedule an appointment with
the Region to discuss Cases 20±CA±23666 and 20±
CA±23889, but said that this would not relieve the Re-
spondent of the obligation to file timely answers. The
Respondent did not respond to this letter.In its response to the Notice to Show Cause, the Re-spondent argues that it was not represented by counsel
when it filed its August 21 and September 20 letters 359ACME BUILDING MAINTENANCE6Although the Respondent's letters were not served on the Charg-ing Party, we note that they were filed pro se. See generally M. J.McNally, Inc., supra.7We believe that Odaly's is distinguishable on its facts. In thatcase, the letter which was claimed to be an answer was sent before
the complaint was issued. After the General Counsel notified the re-
spondent that an answer to the complaint was required, the respond-
ent failed to file anything in response. By contrast, in the instant
case, the Respondent has filed responses to the complaints.with the Region. The Respondent claims that these twoletters constitute adequate answers because they spe-
cifically deny the material allegations in the com-
plaints, and impliedly deny the remaining complaint al-
legations. M.J. McNally Inc
., 302 NLRB 120 (1991).Counsel for the General Counsel opposes the Re-spondent's arguments, asserting that the Region has no
record of receiving the September 20 letter. The Gen-
eral Counsel further maintains that the August 21 and
September 20 letters do not comport with the require-
ments of the Board's Rules and Regulations that theybe served on the parties; nor do they specifically
admit, deny, or explain each complaint allegation.
Apple Jack Mining Corp., 294 NLRB 293 (1989). Fi-nally, counsel for the General Counsel contends that
the Respondent's reliance on the letters to answer the
complaints is a post hoc rationalization adopted in re-
sponse to the Notice to Show Cause. Odaly's Manage-ment Corp., 292 NLRB 1283, 1284 (1989).The Board, having duly considered the matter, findsthat summary judgment is not appropriate here. The
Respondent's August 21 pro se letter specifically de-
nies certain 8(a)(1) conduct alleged in the November23 complaint. The September 20 pro se letter from theRespondent's general manager further denies the
8(a)(3) complaint allegations that the Respondent un-
lawfully terminated employees or increased their work-
load because of their union activities. Although the let-
ters did not respond to each and every allegation of the
complaints, they did respond to most of the allega-
tions, including the 8(a)(3) allegations.6Based on the above, we conclude that the Motionfor Summary Judgment should be denied.7ITISORDERED
that the General Counsel's Motionfor Summary Judgment is denied.ITISFURTHERORDERED
that this case is remandedto the Regional Director for Region 20 for further ap-
propriate action.